Citation Nr: 0525325	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for a chronic skin 
condition of the back.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to the service-connected left frontal 
sinusitis.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disorder.  



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to January 
1991.  

In an April 1991 rating decision, the RO in Baltimore, 
Maryland, denied service connection for a bilateral shoulder 
condition.  The veteran did not appeal that decision.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision in which the 
RO in Montgomery, Alabama, denied the veteran's claims of 
service connection for bilateral knee strain and dermatitis 
of the upper back, and determined that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for a bilateral shoulder 
condition.  

The jurisdiction over this case was subsequently transferred 
to the RO in Wilmington, Delaware.

This matter also comes to the Board on appeal from an October 
2004 rating decision in which the RO denied service 
connection for sleep apnea, claimed as secondary to service-
connected left frontal sinusitis.  

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  

The record reflects that the veteran had perfected an appeal 
regarding a claim of service connection for sinusitis.  
However, this claim was granted in a July 2004 rating 
decision, and is no longer on appeal.  

During his July 2005 hearing, the veteran expressed concern 
that, after he had been awarded service connection for 
sinusitis, he had been told by a Decision Review Officer that 
he may be asked to report for another examination at a later 
date to determine the severity of his disability.  

The veteran appeared to be inquiring as to whether the Board 
could take action to prevent his having to report for another 
examination, particularly if the results of that examination 
could lead to the RO decreasing the level of compensation he 
is receiving for the sinusitis.  

However, because service connection has been granted for 
sinusitis, and the veteran has not expressed disagreement 
with either the disability rating or effective date assigned 
for that grant, there is no case or controversy over which 
the Board has jurisdiction.  

Also, while the Board is statutorily charged with appellate 
review of RO decisions, such as those granting or denying an 
increase in compensation for a service-connected disability, 
the Board does not generally review the propriety of 
administration actions such as the RO ordering a VA 
examination.  

Therefore, until such time as the RO issues a decision either 
decreasing or continuing the disability rating assigned for 
the service-connected sinusitis, and the veteran's perfects 
an appeal on the matter, the Board has no jurisdiction to 
address the matter.  

The issues of service connection for a bilateral knee 
disorder, a bilateral shoulder disorder and sleep apnea will 
be addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran currently is shown to have a chronic skin 
condition of the back that as likely as not is related to his 
military service.  

2.  In an April 1991 rating decision, the RO denied the 
veteran's claim for service connection for a bilateral 
shoulder condition.  

3.  The additional evidence received since the April 1991 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
chronic skin disability of the back is due to disease that 
was incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The evidence submitted since the RO's April 1991 rating 
decision is new and material; thus, the claim of service 
connection for the bilateral shoulder disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary matter

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
evidence on file is sufficient to resolve the claim of 
service connection for a skin disorder of the back in the 
veteran's favor.  

The Board further finds that the evidence is sufficient to 
reopen the claim of service connection for a bilateral 
shoulder disorder.  The reopened claim, as well as the 
remaining issues on appeal, will be addressed in the REMAND 
portion of this decision.  


II.  Entitlement to service connection for a skin disorder of 
the back.

The veteran is seeking service connection for a skin disorder 
of the back.  He essentially contends that he developed a 
chronic skin condition on his back while he was on active 
duty.

In support of his claim, the veteran has pointed to his 
service medical records, which show that, in May 1987, he was 
treated for acne on his back, and was also found to have 
atypical keloid formations on his back.  

He subsequently underwent a skin biopsy in August 1987, which 
was noted to be due to multiple papules developing on his 
back.  He was given a preoperative diagnosis of epidermal 
nevus of the back, and the biopsy results were found to be 
consistent with a diagnosis of lichen striatus.  

Subsequent service medical records reveal that he was again 
treated for skin problems in July 1988 and March 1990.  In 
July 1988, an examiner noted a diagnosis of acne vulgaris on 
the back, and, in May 1990, he was given a diagnosis of 
papules on his trunk.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding whether the veteran has a chronic skin 
disorder of the back that was incurred in service.  

In this regard, the Board notes the report of a QTC 
examination conducted in July 2002 in which the veteran 
reported experiencing a chronic itching rash since service.  
An examination of the upper back revealed some nodular, 
grainy rashes, which the examiner described as chronic and 
pruritic.  The examiner noted a diagnosis of chronic 
dermatitis of the back.  

As noted, the veteran's service medical records reveal 
periodic treatment for skin problems of the back between 1987 
and 1990.  Although physicians offered varying diagnoses of 
the veteran's skin problems during service, such as acne 
vulgaris, lichen striatus, and epidermal nevus, the Board 
believes that description and location of the skin 
manifestations appear to have remained consistent on each 
occasion.  

In this case, the Board believes that the aforementioned 
evidence demonstrates a current disability and a continuity 
of symptomatology since his separation from active duty.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board concludes that service 
connection for a skin disorder of the back is warranted.  


III.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disorder.

The veteran is seeking service connection for a bilateral 
shoulder disorder.  He essentially contends that this 
disability first became onset while he was on active duty.  

The record reflects that, in an April 1991 rating decision, 
the RO denied entitlement to service connection for bilateral 
shoulder condition. In that decision, the RO acknowledged 
that the veteran had been treated for complaints of shoulder 
pain in service, but also found that a VA examination 
conducted in February 1991 had revealed no evidence of a 
current shoulder disability.  

In light of the results of the VA examination, the RO 
concluded that the evidence did not establish that the 
veteran had a current bilateral shoulder disability was 
incurred in or aggravated by military service.  

The veteran did not appeal that decision within one year of 
receiving notification.  Thus, the decision is final.  

Thereafter, in a statement received in September 2001, the 
veteran indicated that he wished to file a new claim of 
service connection for a bilateral shoulder disorder.  The RO 
subsequently received medical records showing that the 
veteran had received treatment for shoulder complaints since 
the 1991 denial.  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact (a current disability) necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  To this extent only, 
the benefit sought on appeal is granted.  


ORDER

Service connection for a chronic skin condition of the back 
is granted.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral shoulder 
disorder, the appeal to this extent is allowed, subject 
further action as discussed hereinbelow.  


REMAND

With respect to the claimed bilateral shoulder disability, 
the Board finds that a VA examination is warranted to 
determine nature and etiology of the veteran's current 
bilateral shoulder complaints.  

The veteran is also seeking service connection for a chronic 
knee disorder.  The veteran's service medical records reflect 
that he complained of bilateral knee pain in July 1987.  X-
rays were found to be negative, and the examiner noted a 
diagnosis of probable chondromalacia patella, greater in the 
left knee than in the right.  

However, subsequent service medical records were negative for 
any further complaints or findings regarding the knees, and 
post-service medical records are negative for any complaints 
of knee problems until the July 2002 QTC examination.  

In the report of that examination, it was noted that the 
veteran complained of ongoing symptoms such as pain and 
weakness in his knees since service.  The examiner noted a 
diagnosis of mild bilateral knee strain.  

The RO subsequently denied the claim of service connection 
for a bilateral knee disorder on the basis that the current 
bilateral knee strain had not been shown to be related to a 
disease or injury incurred in service.  

In support of his claim, the veteran recently submitted a 
private clinical record dated in April 2004 in which he was 
given a diagnosis of bilateral patellofemoral chondromalacia.  
It was also noted that x-rays had revealed mild medial 
degenerative changes.  

In light of this evidence, the Board finds that the veteran 
should also undergo an examination to clarify the nature and 
etiology of his current bilateral knee problems.  

The veteran is also seeking service connection for sleep 
apnea, which he contends was caused or aggravated by his 
service-connected sinusitis.  The Board notes that there is 
conflicting evidence of record regarding the question of 
whether the claimed sleep apnea developed secondary to the 
veteran's sinusitis.  

In this regard, the Board notes an April 2004 report from a 
private physician, and the results of a September 2004 VA 
examination.  Having reviewed these reports, the Board 
believes that the conflicting conclusions reached by each 
examiner appear to be based on a difference of opinion as to 
whether the claimed apnea is obstructive in nature.  

For example, the private physicians appear to conclude that 
the sleep apnea is obstructive in nature, and therefore, 
related to the service-connected sinusitis.  However, the VA 
examiner notes a December 2003 sleep study, which suggests 
that the apnea is not obstructive in nature, and finds that 
it is not related to the service-connected disability.  

However, the VA examiner also notes a January 2004 sleep 
study, which resulted in the veteran being given a CPAP 
machine, but the examiner does not reconcile the fact that 
the veteran was given a CPAP machines with his conclusion 
that the sleep apnea was not obstructive in nature.  

Therefore, the Board finds that another VA examination is 
necessary to clarify whether the claimed sleep apnea is 
related to the service-connected sinusitis.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him since service for 
shoulder or knee complaints, or for sleep 
apnea.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should make arrangements for 
the veteran to undergo an appropriate VA 
examination to determine the nature and 
etiology of the claimed bilateral knee 
and shoulder disabilities.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted.  The examination report 
should include a detailed account of all 
pathology found to be present in the 
shoulders and/or knees.  As to any 
disability found in the shoulders or 
knees, the examiner should comment as to 
whether it is at least as likely as not 
that the current disability was first 
manifested during the veteran's active 
military service or within one year of 
his separation from service, or whether 
it is otherwise related to his military 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  

3.  The RO should also arrange for the 
veteran to undergo an appropriate VA 
examination with respect to the issue of 
service connection for sleep apnea, 
claimed as secondary to the service-
connected left frontal sinusitis.  The 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that any current sleep disorder 
including sleep apnea is due to or the 
result of the veteran's service-connected 
sinusitis, or was permanently aggravated 
by the veteran's sinusitis.  If the 
examiner finds that a service-connected 
disability aggravated existing sleep 
apnea, then the examiner should express 
an opinion as to what level of disability 
is attributable to such aggravation.  The 
medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion(s).  

4.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and him 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


